 1 MARY KATE SULLIVAN (State Bar No. 180203)
   mks@severson.com
 2 ALISA A. GIVENTAL (State Bar No. 273551)
   aag@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 WELLS FARGO BANK, N.A.

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10 GERARD HICKS,                                            Case No. 2:19-cv-01166-KJM-AC

11                      Plaintiff,                          JOINT MOTION TO EXTEND
                                                            DEADLINE TO RESPOND TO
12             vs.                                          COMPLAINT; ORDER

13 TRANS UNION, LLC., EXPERIAN
   INFORMATION SOLUTIONS, INC.,
14 WELLS FARGO BANK, NATIONAL
   ASSOCIATION,
15
             Defendants.
16

17            Pursuant to United States District Court, Eastern District of California, Civil Local Rule
18 144(a), which requires Court approval for any extension to respond to the initial complaint beyond

19 28 days, plaintiff Gerard Hicks (“Plaintiff”), through his undersigned counsel, and Wells Fargo

20 Bank, N.A. (“Defendant”), by and through its undersigned counsel, hereby jointly move for an

21 extension for Defendant to file its responsive pleading based on the following facts:

22            1.        Defendant’s deadline to respond to the initial Complaint was July 22, 2019;
23            2.        Plaintiff and Defendant entered into a stipulation to postpone the response deadline
24 to August 19, 2019;

25            3.        Plaintiff and Defendant are engaged in settlement discussions and jointly move to
26 extend the response deadline to September 18, 2019.

27            IT IS SO STIPULATED.
28

     07685.2286/15000546.1                               1                        2:19-cv-01166-KJM-AC
                                     JOINT MOTION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT; ORDER
 1 DATED: August 19, 2019                       CONSUMER LITIGATION ASSOCIATES, P.C.

 2

 3
                                                By:          /s/ Tara B. Keller
 4                                                                   Tara B. Keller

 5                                              Attorneys for Plaintiff GERARD HICKS
 6

 7 DATED: August 19, 2019                       SEVERSON & WERSON
                                                A Professional Corporation
 8

 9
                                                By:          /s/ Alisa A. Givental
10
                                                                     Alisa A. Givental
11
                                                Attorneys for Defendant WELLS FARGO BANK, N.A.
12

13 I, Alisa A. Givental, am the ECF user whose identification and password are being used to file this

14 Stipulation. I hereby attest that Tara B. Keller has concurred in this filing.

15                                                                        By:       /s/ Alisa A. Givental
16

17                                                 ORDER
18            Pursuant to the joint stipulation of plaintiff Gerard Hicks and defendant Wells Fargo Bank,
19 N.A., and good cause appearing, the deadline for Defendant to respond to Plaintiff’s complaint is

20 hereby extended to September 18, 2019. No other deadlines shall be affected by this Order.

21            IT IS SO ORDERED.
22 DATED: August 19, 2019.

23

24
                                                         UNITED STATES DISTRICT JUDGE
25

26

27

28

     07685.2286/15000546.1                         2                        2:19-cv-01166-KJM-AC
                               JOINT MOTION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT; ORDER
